     Case 1:19-cv-00562-RSK ECF No. 15 filed 09/29/20 PageID.1610 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


MICHAEL KURT MOORADIAN,

        Plaintiff,

v.                                                           Case No. 1:19-cv-562
                                                             Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
__________________________________/

                                          JUDGMENT

                In accordance with the Opinion filed this date:

                The decision of the Commissioner is REVERSED pursuant to sentence four of 42

U.S.C. § 405(g) and the case is REMANDED to the Commissioner for further proceedings as

outlined in the Opinion.

                IT IS SO ORDERED.



Dated: September 29, 2020                            /s/ Ray Kent
                                                     RAY KENT
                                                     United States Magistrate Judge
